Per Curiam:

Action on the covenants of warranty in a deed executed by J. G. and Sarah A. Young to David S. and Joseph. Heneks. After the conveyance it was determined in a judicial proceeding that there was an adverse outstanding interest in the-land in the father of J. G. Young. In this action the Heneks recovered what they paid for the outstanding title, and the costs and expenses incurred in maintaining their title. Fifty-eight, exceptions to rulings on the admission of testimony and on instructions are presented, none of which is of much consequence.. The objections to the rulings on testimony are not substantial. Some of them may not have been technically correct, but in view of the character of the testimony and the form of the objections, it can be said that none of them affords grounds for reversal.
*861It is argued that testimony of the amount paid to attorneys should not have been received because there was no evidence of the value of their services, but that was not the ground of the objection presented. Only a general objection was made. The character of the litigation and the nature and extent of the legal services were before the court, and these afforded some basis for determining the value of the services, and judging from these the attorney’s fees paid were very moderate and reasonable. (Noftzger v. Moffett, 63 Kan. 354.)
The instructions of the court fairly covered the issues presented in the case, and no material error is found in either the giving or refusing of instructions.
The judgment is affirmed.